Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 3/29/21,4/19/21 and 5/20/21 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-12, AND 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al (JP201840948) in view of Nagase Osamu (JPH09-61711).
Regarding claim  1, Koyama et al teaches a zoom lens comprising, in order from an object side to an image side: 
a first lens unit(G1) having a negative refractive power; 
a second lens unit(G2) having a positive refractive power; and 
a rear unit(G3) including one or more lens units, wherein distances between adjacent lens units change during zooming, wherein the first lens unit and the second lens unit move during zooming (see figure 1), wherein the first lens unit includes a negative lens (r5,56) made of resin, wherein the rear unit includes a positive lens (r22,r23) made of resin, and wherein the following conditions are satisfied (paragraph 129 and figure 1):
40.0≤vd_NL(value is approximately 66.72)
0.005≤ϴgF_NL-0.6438+0.001682xvd_NL (value is approximately 0.005)
40.00≤vd_PL (value is approximately 95.1)
0.005≤ϴgF_PL-0.6438+0.001682xvd_PL (value is approximately 0.05)
0.1≤f_PL/fT≤2.0 (value is approximately 1.53)
0.9≤LPT/fT≤5.0 (value is approximately 2.93).
Koyama et teaches a zoom lens of with negative first group, second positive group and the rear group for a camera (see figure 1). Koyama et al fails to specifically disclose the first lens unit include a negative resin lens and the rear lens unit includes a positive resin lens. 
Nagase Osamu teaches a zoom lens comprising, in order from an object side to an image side: 
a first lens unit(L1-L3) having a negative refractive power; 
a second lens unit(L4) having a positive refractive power; and 
a rear unit(L5-L8) including one or more lens units, wherein distances between adjacent lens units change during zooming, wherein the first lens unit and the second lens unit move during zooming (see figure 1 and paragraph 61), wherein the first lens unit includes a negative lens (L1) made of resin, wherein the rear unit includes a positive lens (L5/L51) made of resin. Nagase Osamu teaches using a resin material for L1 helps to reduce the weight of the optical system while still suppressing chromatic aberration. Nagase Osamu includes a lens in the rear unit made of resin to provide an aspherical surface to help correct for aberrations.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a resin lens in the first and rear groups to reduce weight, cost and/or size while reducing aberration of the optical system.  
Regarding claim 4, value is approximately 0.71.
Regarding claim 5, value is approximately 1.59.
Regarding claim 6, Koyama et al teaches the positive lens has a refractive index of 1.437. Nagase Osamu teaches the positive lens(L5/L51) has a refractive index of 1.5190 and 1.60342. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since the refractive index is important in determining how light is transmitted through a material. Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Also, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claims 7, the Koyama- Osamu combination fails to specifically disclose the zoom lens according to claim 1, wherein the following condition is satisfied: d_NL<2.0 where d_NL is a specific gravity of the negative lens. However, specific gravity of a glass lens material is approximately 2.5 and a poly can have a specific gravity of 1.20. Osamu teaches providing a resin lens to reduce weight. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a resin (poly) can have a lower specific density than a glass lens material and the range would be an optical design feature that provides the resin as the less dense element. 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Also, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim  8, the Koyama- Osamu combination fails to specifically disclose the zoom lens according to claim 1, wherein the following condition is satisfied: d_PL<2.0 where d_PL is a specific gravity of the positive lens. However, the specific gravity of a glass lens material is approximately 2.5 and a poly can have a specific gravity of 1.20. Osamu teaches providing resin lens to reduce weight. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a resin (poly) can have a lower specific density than a glass lens material and the range would be an optical design feature that provides the resin as the less dense element. 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Also, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim  9, Osamu further teaches the zoom lens according to claim 1, wherein at least one of the negative lens and the positive lens has an aspherical surface (L5/L51). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to help correct optical aberrations nearer to the image plane. 
Regarding claim  10, see R1, R2 in paragraph 129 of Koyama et al.
Regarding claim 11, see table at paragraph 129 of Koyama et al. 
Regarding claim  12, Koyama et al teaches a value of approximately 1.7.
Regarding claim  14, see G3 in figure 1 and paragraph 129 of Koyama et al.
Regarding claim 15, Koyama et al teaches the zoom lens according to claim 1, wherein the rear unit (G3) consists, in order from the object side to the image side, of a third lens unit (R19-R21-paragraph 129) having a negative refractive power and a fourth lens unit (R22-R28- paragraph 129) having a positive refractive power.
Regarding claim 16, Koyama et al teaches the zoom lens according to claim 1, wherein the rear unit consists of a third lens unit (R19-R-21) having a negative refractive power (the third unit is the only unit in the rear unit that has a negative power overall).
Regarding claim  17, see Examiner’s notes in claim 1. Additionally, the optical system is a zoom lens for a camera (see figure 1). 

Allowable Subject Matter
Claims 2,3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura et al (JP2011017990) teaches an imaging optical system with negative and positive resin lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH